EXHIBIT 4.6 LETTER OF INTENT BETWEEN THE COMPANY AND CHANCADORA CENTAURO S.A.C. DATED DECEMBER 7, COMMITMENT TO CONTRACT This COMMITMENT TO CONTRACT by and between: CHANCADORA CENTAURO S.A.C., RUC (Fiscal No.) 20457362294, domiciled in Avenue Pedro Motta No. 850, San Juan de Miraflores, duly represented by Mr. Juan Lei Sincho, National Identity Card No. D9375259 (hereinafter “CENTAURO”) RECURSOS DE LOS ANDES S.A.C., RUC (Fiscal No.) 20509678325, domiciled in Av. Camino Real 456, Office 1002 – Torre Real, San Isidro, duly represented by Mr. Enrique Figueroa Romero, National Identity Card No. D8733238 (hereinafter “RECURSOS”) This document is signed under the following terms and conditions: First:WHEREAS CENTAURO is the title holder of 100% of the rights related to the mining concessions listed in Attachment 1 (hereinafter the “CONCESSIONS”). RECURSOS is a company dedicated to mining activities, and is interested in performing exploration works on the CONCESSIONS and, eventually, acquire a majority percentage of ownership through the purchase of the shares of the title holder of the CONCESSIONS. Second: Commitment to contract The parties hereby expressly declare and recognize their intention to formalize a definitive agreement for the exploration and eventual development and exploitation of the CONCESSIONS (the “FINAL AGREEMENT”). It is hereby agreed that at any time during the period of validity of this document, RECURSOS can request CENTAURO to execute the FINAL AGREEMENT, RECURSOS will send a notarized letter indicating its decision to enter into the FINAL AGREEMENT.
